Citation Nr: 1445322	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

3. Entitlement to an increased rating for mastoiditis with perorated left tympanic membrane, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1968 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 and a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The reopened issue of entitlement to service connection for PTSD, and the issues of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression, and entitlement to an increased rating for mastoiditis with perorated left tympanic membrane, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed September 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2. Some of the evidence submitted subsequent to September 1992 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The unappealed September 1992 rating decision which denied service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2013).

2. Evidence received since the September 1992 RO decision that denied entitlement to service connection for PTSD is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7105 (West 2002); 38 C.F.R. § 3.156 , 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in November 2005, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection PTSD, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for entitlement to service connection for PTSD was denied by the RO in September 1992 because the evidence failed to show a diagnosis or treatment for PTSD. The Veteran did not appeal the decision and it became final.  In July 2005, the Veteran requested that his claim for entitlement to service connection for PTSD be reopened.   

Evidence of record at time of last final denial

At the time of the September 1992 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

The Veteran's in-service STRs are negative for any complaints or treatment in regard to PTSD. 


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his PTSD is causally related to his active military service

An April 2007 VA psychiatric note and mental examination reflect that the Veteran possibly has mild PTSD. Additionally the claims file reflects that the Veteran has an anxiety disorder with features of PTSD. (See September 2012VA progress note). 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for PTSD. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The April 2007 VA psychiatric note and the September 2012 VA progress note were not within the claims file at the time of the September 1992 RO decision. The medical records go to the basis of the Veteran's claim for entitlement to service connection for PTSD. Thus, the Board finds that the April 2007 VA psychiatric note and the September 2012 VA progress note to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for PTSD, is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for PTSD and, to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo. 

The Veteran contends that he has PTSD and depression. The Veteran further contends that his mental disorders are causally related to his active military service. The claims file reflects that the Veteran has been diagnosed with PTSD-mild, depression, and an anxiety disorder not otherwise specified (NOS). (See April 2007 VA psychiatric note, November 2009 VA mental health examination, and September 2011 VA mental status examination). 

Additionally, the Veteran contends that he is entitled to an increased rating for his service-connected mastoiditis with perorated left tympanic membrane. The claims file reflects that the Veteran has a positive diagnosis of benign paroxysmal positional vertigo that has been attributed to his service-connected disability of mastoiditis with perorated left tympanic membrane. (See October 2013 - December 2013 VA neurology consult). Furthermore, the claims file reflects that the Veteran experiences dizziness, balance disturbance, hearing loss, tinnitus, and a staggering gait; all of which have been attributed to his ear disability. (See November 2009 VA ear disease examination).

The Veteran has stated that he has applied for and has been denied disability benefits by the Social Security Administration (SSA). (See February 2013 statement in support of claim and December 2012 psychiatric note). The claims file does not contain SSA records for the Veteran nor does it reflect that an effort to obtain those records was made by VA. The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38  C.F.R. § 3.159(c)(2) (2013). Since the Veteran has alluded that relevant records pertaining to these claims may be in the custody of another Federal agency, the Board finds that SSA records may be useful to it in adjudicating the Veteran's claims and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

2. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for dizziness, hearing loss, tinnitus, staggering, nausea, and balance disturbance; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

3. After associating all newly acquired records with the claims file, schedule the Veteran for a VA mental health examination in regard to the claims to service connection for PTSD and any acquired psychiatric disorder. The clinician is requested to furnish the following opinions: a.) whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder related to, or aggravated by, his military service and b.) whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. 


4. The clinician must consider the entire claims file to include:  a.) the STRs b.)the Veteran's reported symptoms regarding his mental disabilities, c.) the April 2007 VA psychiatric note, d.) the November 2009 VA initial evaluation for PTSD, e.) the September 2012 VA progress note, and  f.) the November 2011 VA medical progress note. 

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If the benefits sought on appeal are not granted, issue a supplemental statement of the case for all issues on appeal and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


